DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt of Applicant’s Amendments filed February 17, 2021 is acknowledged.

Response to Amendment
Claims 26, 28, 29, 31-34, 37, 38, 40, 42, 45, and 47 have been amended.  Claims 1-25, 27, 35, 36, 39, 41, 43, 44, 46, 48, and 49 have been canceled.
The amendment to the specification page 1, dated February 17, 2021 is entered.
The amendment to the title, dated February 17, 2021 is entered.
The amendment to the specification, dated July 18, 2019, is entered by Examiner’s Amendment below.  Note, sections of the amendment to the specification, dated July 18, 2019, were superseded by the February 17, 2021 amendments above.
Claims 26, 28-34, 37, 38, 40, 42, 45, 47, and 50-59 are pending and have been allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Louis Hoffman on April 6, 2021 and email correspondence April 7, 2021.

Please amend claims 26, 28, 34, 37, 38, 40, 42, 45, 47, 51, 55, and 58 to read as follows:


26.	A computer-implemented method comprising: 
(a)	automatically recording first online activity from a first online user interface device, which first online user interface device corresponds, at a time of the first recorded online activity, to a first online access identifier, and
(b)	automatically linking in a database the recorded first online activity in part (a) and indicia of a first television advertisement, wherein the indicia of the first television advertisement is included in a first user profile, which first user profile references or includes a first set-top box identifier, wherein the first television advertisement has been delivered to a first set-top box at a time prior to the first online activity,
(c)	wherein the first user profile in part (b) includes information derived at least in part from automatically collected first data related to activity of a first user with respect to the first set-top box, which first set-top box corresponds, at the time of delivery of the first television advertisement, to the first set-top box identifier, and 
(d)	wherein the first online access identifier is associated with the first set-top box identifier without using personally identifiable information pertaining to either a user of the first online user interface device or a user described in the 

28.	The method of Claim 26 further comprising: 
(i)	automatically recording second online activity from a second online user interface device, which second online user interface device corresponds, at a time of the second recorded online activity, to a second online access identifier, and
(ii)	automatically linking in the database the recorded second online activity in part (i) and indicia of a second television advertisement that has been delivered to the first set-top box prior to the second online activity,
(iii)	wherein the second online access identifier is associated with the first set-top box identifier without using personally identifiable information pertaining to either a user of the second online user interface device or a user described in the first user profile, based on automatically recognizing that the second online user interface device corresponding to the second online access identifier and the first set-top box corresponding to the first set-top box identifier are connected, independently of each other, to the common local area network. 

34.	The method of Claim 26 wherein the first set-top box identifier includes a set-top box Internet Protocol (IP) address. 

37.	The method of Claim 26 wherein the first online access identifier includes a first online access Internet Protocol (IP) address, the method further comprising receiving, from at least one provider of television service or online access to the first user, an indicator of the association of the first set-top box identifier and the first online access IP address.

38.	The method of Claim 26 wherein (i) the first online user interface device accesses the Internet via a first online access Internet Protocol (IP) address at a time and date of the first recorded online activity, and (ii) part (d) comprises comparing the first online access IP address and the time and date of first recorded online activity to a database of set-top box identifiers and their corresponding Internet Protocol (IP) addresses, times, and dates.

40.	A system comprising at least one computer structured and connected to:
(a)	automatically record first online activity from a first online user interface device, which first online user interface device corresponds, at a time of the first recorded online activity, to a first online access identifier, and
(b)	automatically link in a database the recorded first online activity in part (a) and indicia of a first television advertisement, wherein the indicia of the first television advertisement is included in a first user profile, which first user profile references or includes a first set-top box identifier, wherein the first 
(c)	wherein the first user profile in part (b) includes information derived at least in part from automatically collected first data related to activity of a first user behavior with respect to the first set-top box, which first set-top box corresponds, at the time of delivery of the first television advertisement, to the first set-top box identifier, and 
(d)	wherein the first online access identifier is associated with the first set-top box identifier without using personally identifiable information pertaining to either a user of the first online user interface device or a user described in the first user profile, based on automatically recognizing that the first online user interface device corresponding to the first online access identifier and the first set-top box corresponding to the first set-top box identifier are connected, independently of each other, to a common local area network. 

42.	The system of Claim 40 wherein the at least one computer is further structured and connected to: 
(i)	automatically record second online activity from a second online user interface device, which second online user interface device corresponds, at a time of the second recorded online activity, to a second online access identifier, and

(iii)	wherein the second online access identifier is associated with the first set-top box identifier without using personally identifiable information pertaining to either a user of the second online user interface device or a user described in the first user profile, based on automatically recognizing that the second online user interface device corresponding to the second online access identifier and the first set-top box corresponding to the first set-top box identifier are connected, independently of each other, to the common local area network. 
45.	An article comprising a tangible medium that is not a transitory propagating signal encoding computer-readable instructions that, when applied to a least one computer, instruct the at least one computer to:
(a)	automatically record first online activity from a first online user interface device, which first online user interface device corresponds, at a time of the first recorded online activity, to a first online access identifier, and
b)	automatically link in a database the recorded first online activity in part (a) and indicia of a first television advertisement, wherein the indicia of the first television advertisement is included in a first user profile, which first user profile references or includes a first set-top box identifier, wherein the first television advertisement has been delivered to a first set-top box at a time prior to the first online activity,

(d)	wherein the first online access identifier is associated with the first set-top box identifier without using personally identifiable information pertaining to either a user of the first online user interface device or a user described in the first user profile, based on automatically recognizing that the first online user interface device corresponding to the first online access identifier and the first set-top box corresponding to the first set-top box identifier are connected, independently of each other, to a common local area network. 
47.	The article of Claim 45 wherein the medium further encodes computer readable instructions that, when applied to the at least one computer, instruct the at least one computer to: 
(i)	automatically record second online activity from a second online user interface device, which second online user interface device corresponds, at a time of the second recorded online activity, to a second online access identifier, and
 (ii)	automatically link in the database the recorded second online activity in part (i) and indicia of a second television advertisement that has been delivered to a first set-top box prior to the second online activity,


51.	The method of Claim 26 wherein the first online access identifier includes an online access Internet Protocol (IP) address. 

55.	The system of Claim 40 wherein (i) the first online user interface device accesses the Internet via a first online access Internet Protocol (IP) address at a time and date of the first recorded online activity, and (ii) part (d) comprises comparing the first online access IP address and the time and date of the first recorded online activity to a database of set-top box identifiers and their corresponding Internet Protocol (IP) addresses, times, and dates.

58.	The article of Claim 45 wherein (i) the first online user interface device accesses the Internet via a first online access Internet Protocol (IP) address at a time and date of at least a portion of the first recorded online activity, and (ii) part (d) comprises comparing the first online access IP address and the time and date of at least a portion 

Please add to the specification, after paragraph [0045], the following paragraphs:

 [0045.1] Specifically, Fig. 1 depicts an example system with a user's modem (an online access device) connected to an Internet service provider (ISP) for providing online access via a computer (an online user interface device), and that user's set-top box (STB) connected to a television provider (TVP) for providing television service via a television (TV).
[0045.2] Fig. 2 depicts an implementation in which the modem IP address is shared by the STB.
[0045.3] Fig. 3 depicts a user of the example system of Fig. 1 engaging in an example online activity, namely accessing an online site.
[0045.4] Fig. 4 depicts the electronic delivery, from the accessed online site to a central ad server (CAS), of a portion of the user profile information derived from the user's online activity from the online access IP address.
[0045.5] Fig. 5A depicts a targeted television advertisement being directed to the user's STB via the ISP where the modem and STB share an online access IP address.
 [0045.6] Fig. 5B depicts a targeted television advertisement being directed to the user's STB via the TVP using an associated set-top box identifier.
[0045.7] Fig. 6A depicts a notification, in response to presentation of a targeted ad or occurrence of a specified interaction, that a targeted TV ad has been presented 
[0045.8] Fig. 6B depicts an alternative of the notification being transmitted from the user's STB to the CAS via the TVP.
[0045.9] Fig. 6C depicts an alternative of the notification being transmitted from the STB to the online site via the modem and the ISP.
[0045.10] Fig. 6D depicts an alternative of the notification being transmitted from the STB to the online site via the TVP.
[0045.11] Fig. 7 A depicts a CAS transmitting one or more targeted online advertisements to the user's computer via the modem or tracking and recording the user's online activity via the modem, in either case at the modem's current online access IP address, in response to a profile identifier transmitted to the CAS.
[0045.12]    Fig. 7B depicts the same steps with an online site instead of the CAS.
[0045.13]    Fig. 8A depicts an ISP/TVP transmitting to a CAS information, including
online access IP addresses of a multitude of users, STB identifiers, or associations between modems and STB identifiers.
[0045.14] Fig. 8B depicts an ISP/TVP transmitting to a CAS additional information, including an STB identifier associated with a pseudonym previously associated with a user's modem for online access at an IP address, or associations between modems and STB identifiers.
 [0045.15] Fig. 9 depicts a case of an online user interface device that is a mobile device (e.g., an Internet-enabled cell phone, handset, PDA, or laptop computer) that is intermittently disconnected from the modem and connected to the Internet .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed invention pertains to a method, system and product of linking recorded online activity from an online device with a set-top box related to television advertisement delivery.  Online activity, from an online user interface device, is automatically recorded, where the device corresponds to an online access identifier.  The recorded online activity and indicia of a television advertisement are automatically linked in a database, where the indicia is included in a user profile.  The user profile includes information related to the online activity with respect to a set-top box.  The online access identifier is associated with the set-top box identifier without using personally identifiable information and where the online user device and set-top box are independent of each other.
Based on prior art search result, prior art deemed closest to the allowed claims is Pub. No. US 2009/0049469 to Small et al.  Small et al. teaches monitoring subscriber devices when a user visits a web site and collecting set-top box data as channels are watched.  However, Small et al. fails to teach or render obvious not using personally identifiable information.
Based on prior art search results, non-patent literature deemed closest to the allowed claims is Baldwin et al. (Dirk Baldwin, et al., “A Comparison of Profile Based Advertising Schemes,” April 2006, IEEE/SMC International Conference on System of 
Applicant’s Remarks filed February 17, 2021 are also incorporated by reference as further reasons for allowance.
Dependent claims 28-34, 37, 38, 42, 47, and 50-59 are allowed for the reasons indicated above for their independent claims 26, 40, and 45.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH BARTLEY/Primary Examiner, Art Unit 3693